DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Abstract.  In view of amendment, the objection to the Abstract of the Disclosure is withdrawn.
Drawings. Applicant’s arguments with respect to the Drawings are persuasive.  The objection to the Drawings is withdrawn.
Claim.  In view of amendment, the objection to claim 5 is withdrawn.  See new objection to claim 13 below.
Claim Interpretation.  Examiner acknowledges Applicant’s assertion that interpretation of claims is applicable to claims 1-9 but not claims 10-11, 12-20.
35 USC 101.  
In view of the amendment the rejection of claim 11 under 35 USC 101, wherein the claim has been amended to recite a non-transitory computer readable medium storing a program, the rejection of claim 11 for being directed to “software per se” is withdrawn.  Having now being considered as falling within a statutory category under Step 1 of the Patent Eligibility Guidelines (PEG), claim 11, and new claim 16 is now being rejected for being directed to an abstract idea under Step 2 of the PEG.  See MPEP 2106.III.


Claim Objections
Claim 13 is objected to because of the following informalities.
Claim 13 line to recites comprise”.  This appears to be a typographical error, which should recite comprise:
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 11, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, claim 11 recites Mathematical Concepts.  Claim 11 recites mathematical relationships and calculations to approximate 
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional element: a non-transitory computer readable medium (CRM) storing a program, that program being executable by a computer to perform operations.  This additional element merely generally links the CRM to the mathematical relationships and calculations.  The result is that the claim merely recites some math in the form of an approximation to the tanh function and “apply it” to a computer.  For these reasons the claim is not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, as discussed in the Step 2A prong 2 analysis, the claim merely generally links the additional element to the math.  The innovative concept is in the mathematical concepts, i.e., the tanh approximation without more. For these reasons claim 11, when considered as a whole do not amount to significantly more than the abstract idea. 

Regarding claim 16, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, claim 16 recites Mathematical Concepts.  Claim 16 recites mathematical relationships and calculations to approximate 
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional element: a memory configured to store a program, and a processor configured to execute the program to perform operations.  This additional element merely generally links the memory and processor, i.e., a computer to the mathematical relationships and calculations.  The result is that the claim merely recites some math in the form of an approximation to the tanh function and “apply it” to a computer.  For these reasons the claim is not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, as discussed in the Step 2A prong 2 analysis, the claim merely generally links the additional element to the math.  The innovative concept is in the mathematical concepts, i.e., the tanh approximation without more. For these reasons claim 11, when considered as a whole do not amount to significantly more than the abstract idea. 

Allowable Subject Matter
Claims 1-3, and 5-10 are allowed. Claims 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

See Office Action dated 12/28/20 for reasons for indication of allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.E.L./Examiner, Art Unit 2182                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183